Case: 6:19-cv-00229-GFVT-HAI Doc #: 43 Filed: 09/15/21 Page: 1 of 3 - Page ID#: 797




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

  JOEL DENNIS CRAFTON,              )
                                    )
       Plaintiff,                   )   Crim. No. 6:19-cv-00229-GFVT-HAI
                                    )
  v.                                )                 ORDER
                                    )
  UNITED STATES OF AMERICA,         )
                                    )
       Defendant.                   )
                            *** *** *** ***

        This matter is before the Court upon the Report and Recommendation [R. 42] filed by

 United States Magistrate Judge Hanly A. Ingram, addressing the Government’s Motion to

 Dismiss, or alternatively, for Summary Judgment. [R. 40.] Plaintiff Joel D. Crafton filed his pro

 se complaint in this matter in September of 2019 alleging improper medical care at USP

 McCreary and FMC Lexington. [R. 1.] Because Mr. Crafton is proceeding pro se, the Court

 referred this matter to Judge Ingram “to conduct all further pretrial proceedings, including

 overseeing discovery and preparing proposed findings of fact and recommendations on any

 future dispositive motions.” [R. 30 at 7.] Judge Ingram set out a scheduling order on February

 2, 2021, which included deadlines for dispositive motions. [R. 32.] After the Government filed

 a timely motion to dismiss or, in the alternative, for summary judgment on July 2, 2021, Judge

 Ingram instructed Mr. Crafton that any response was due by August 2. [R. 41.] Judge Ingram

 warned Crafton that “[a] failure to respond may result in granting the motion and entry of

 judgment in Defendant’s favor.” [Id.] Crafton failed to file a response and Judge Ingram

 construed the Government’s Motion as a motion for summary judgment. [R. 42 at 3.]
Case: 6:19-cv-00229-GFVT-HAI Doc #: 43 Filed: 09/15/21 Page: 2 of 3 - Page ID#: 798




        Under Federal Rule of Civil Procedure 56, summary judgment is appropriate where “the

 pleadings, depositions, answers to interrogatories, and admissions on file, together with

 affidavits, if any, show that there is no genuine issue as to any material fact and that the moving

 party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56. “The failure to present any

 evidence to counter a well-supported motion for summary judgment alone is grounds for

 granting the motion.” Everson v. Leis, 556 F.3d 484, 496 (6th Cir. 2009). Judge Ingram did not

 simply grant the summary judgment motion on Mr. Crafton’s failure to respond, alone. [See R.

 42 at 3] (citing Carver v. Bunch, 946 F.2d 451, 455 (6th Cir. 1991). In finding summary

 judgment in favor of the Government appropriate, Judge Ingram found that, even accepting Mr.

 Crafton’s factual allegations as true, he failed to establish the applicable duty of care through

 expert testimony as required by Kentucky law. [Id. at 4.] Consequently, Mr. Crafton’s FTCA

 medical negligence claim fails as a matter of law. [Id.] (citing Grubbs ex rel. Grubbs v.

 Barbourville Family Health Ctr., P.S.C., 120 S.W.3d 682, 687-88 (Ky. 2003), as amended (Aug.

 27, 2003) and Mullins v. Commonwealth Life Ins. Co., 839 S.W.2d 245, 247 (Ky. 1997)). Mr.

 Crafton has failed to meet his evidentiary burden and there is no genuine issue of fact as to the

 standard of care. The Court therefore agrees with Judge Ingram's recommendation that the

 Defendant’s Motion for Summary Judgement be GRANTED.

        The Report and Recommendation notified parties of their appeal rights pursuant to 28

 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b), and directed parties to file any

 objections within fourteen (14) days of service of the Recommendation. [R. 42 at 7.] As of this

 date, neither party has filed objections nor sought an extension of time to do so.

        Generally, this Court must make a de novo determination of those portions of the Report

 and Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(c). When no
Case: 6:19-cv-00229-GFVT-HAI Doc #: 43 Filed: 09/15/21 Page: 3 of 3 - Page ID#: 799




 objections are made, this Court is not required to “review ... a magistrate's factual or legal

 conclusions, under a de novo or any other standard....” See Thomas v. Arn, 474 U.S. 140, 151,

 106 S.Ct. 466, 88 L.Ed.2d 435 (1985). Parties who fail to object to a magistrate's report and

 recommendation are also barred from appealing a district court's order adopting that report and

 recommendation. United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, this

 Court has examined the record, and agrees with the Magistrate Judge's Report and

 Recommendation.

        Accordingly, and the Court being sufficiently advised, it is hereby ORDERED as

 follows:

    1. Magistrate Judge Hanly A. Ingram’s Report and Recommendation [R. 42] as to

        Defendant Joel D. Crafton is ADOPTED as and for the Opinion of the Court;

    2. Defendant’s Motion for Summary Judgment [R. 40] is GRANTED;

    3. JUDGMENT shall issue promptly.




        This the 15th day of September, 2021.
